139 S.W.3d 193 (2004)
STATE of Missouri, Respondent,
v.
Dion A. VAUGHN, Appellant.
No. WD 62641.
Missouri Court of Appeals, Western District.
June 22, 2004.
Motion for Rehearing and/or Transfer Denied July 27, 2004.
N. Scott Rosenblum, Clayton, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrea Kaye Spillars, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., ROBERT G. ULRICH, and JAMES M. SMART, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2004.


*194 Order

PER CURIAM.
Dion Vaughn appeals his conviction of second-degree assault, for which he was sentenced to twelve years. He contends that there was insufficient evidence to support his conviction and that the trial court erred in allowing inadmissible evidence. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).